Citation Nr: 1531008	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  13-13 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a rating in excess of 60 percent for chronic lymphedema with recurrent cellulitis, left lower extremity on or after May 5, 1999. 

2. Entitlement to a rating in excess of 60 percent for chronic lymphedema with recurrent cellulitis, right lower extremity on or after October 21, 2009.

3.  Entitlement to special monthly compensation (SMC) based on housebound status. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1974 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California in January 2000 and February 2010.  

The January 2000 rating decision, in pertinent part, granted the Veteran a 20 percent rating for chronic lymphedema with recurrent cellulitis, left lower extremity, effective May 5, 1999.  The Veteran filed a notice of disagreement (NOD) with the assigned rating.  In July 2000, the Veteran was granted a 40 percent rating for his chronic lymphedema with recurrent cellulitis, left lower extremity.  In September 2000, the Veteran submitted a statement that his "rating should be at least 60 percent."  In February 2005, the RO granted the Veteran a 60 percent rating for his chronic lymphedema with recurrent cellulitis, left lower extremity.  The RO indicated that this decision constituted a full grant of the benefit sought on appeal; however, as the Veteran requested a disability evaluation of "at least" 60 percent the issue remains on appeal.  Applicable law provides that absent a waiver, a Veteran seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran did not withdraw his appeal as to the issue of a disability rating greater than assigned, and the issue remains in appellate status.

In May 2015, the Veteran testified at a video conference hearing held before the undersigned.  A transcript of the hearing testimony is in the claims file.  

The issue of entitlement to special monthly compensation based upon the permanent need for aid and attendance has been raised by the record in a statement made on page 9 of his Board hearing transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's left lower extremity has manifested with recurrent gross swelling, pain that is not relieved at rest, and subcutaneous tissues that have a rubbery firm consistency.    

2. Throughout the appeal period, the Veteran's right lower extremity has manifested with recurrent gross swelling, pain that is not relieved at rest, requires constant use of compression stockings, and has resulted in multiple hospitalizations. 

3.  The Veteran has two disabilities rated 100 percent that involve separate and distinct anatomical segments.

 
CONCLUSIONS OF LAW

1. Throughout the appeal period, the criteria for the assignment of a disability rating of 100 percent for chronic lymphedema with recurrent cellulitis, left lower extremity have been approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.104, Diagnostic Code (DC) 7199-7121 (2014). 

2. Throughout the appeal period, the criteria for the assignment of a disability rating of 100 percent for chronic lymphedema with recurrent cellulitis, right lower extremity have been approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.104, DC 7199-7121 (2014).

3.  The criteria for entitlement to SMC based on housebound status are met.  38 U.S.C.A. § 1114(s) (West 2014); 38 CFR § 3.350(i) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining a disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability doubt will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

The Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the evidence does not suggest that either of the Veteran's disabilities have significantly changed and uniform evaluations are warranted.

The Veteran is seeking increased ratings for his service-connected chronic lymphedema with recurrent cellulitis of his left and right lower extremities.  The Veteran's left and right legs are currently rated under DC 7199-7120 and 7199-7121, respectively.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic codes indicates that the Veteran's unlisted disease of the heart (DC 7199) is rated under the criteria for varicose veins on the left (DC 7120) and post-phlebitic syndrome of any etiology (DC 7121) on the right.    

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 4 (1995).  While the rating criteria for the two diagnostic codes are identical, the Board will change the left diagnostic code to the more appropriate DC 7199-7121, as the two conditions have arisen out of the same etiology and the evidence of record establishes that the Veteran does not have varicose veins.  Post-phlebitic syndrome of any etiology (DC 7121) is the most analogous to the Veteran's lymphedema as his primary symptom is edema which is addressed in this code.  See 38 C.F.R. § 4.20 (2014)

Throughout the appeal period for both of the Veteran's lower extremities (despite beginning at separate times), each of the Veteran's conditions have been rated as 60 percent disabling.  Under DC 7121, a 60 percent rating is warranted for persistent edema or subcutaneous indurations, stasis pigmentation or eczema, and persistent ulceration.  The maximum 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, DC 7121 (2014).  The Veteran has maintained that each of his bilateral lower extremities meet, or at least more nearly approximate, the 100 percent rating under DC 7171, the Board agrees. 

In December 1996, the Veteran was admitted to a Los Angeles VA Medical Center with complaints of swelling and pain over the left lower extremity.  The physician noted that the Veteran was status post bone graft to the left lower extremity in 1965; since that time, he has had recurrent cellulitis of both lower extremities. Examination revealed that the left lower extremity was markedly swollen, tender, and hot to touch, with marked erythema. 

In June 1999, the Veteran submitted a claim requesting an increase in his service connected phlebitic syndrome because he had been receiving inpatient treatment since May 1999.

In November 1999, a VA examiner provided an opinion regarding the severity of the Veteran's lymphedema with recurrent cellulitis.  The examiner noted that the Veteran had had numerous admissions and out-patient treatments over the prior decade, virtually all relating to recurrent severe lymphedema, with or without cellulitis.  While the Veteran's left leg was currently more severely swollen, the Veteran reported more previous problems with swelling in his right lower extremity but much more severe pain in his left lower extremity.  

The examiner stated that has chronic swelling of both lower extremities that caused chronic pain that was unrelieved with rest.  He also noted that the swelling was not relieved with standard therapeutic interventions, such as leg elevation or compression hose.  The examiner reported that the Veteran has flare-ups of his condition, which have averaged a minimum of one or two episodes annually, each lasting up to several weeks.  On physical examination, the examiner reported that the right lower extremity appeared grossly swollen but not to the extent of the left lower extremity.  On the left, the texture of the subcutaneous tissues was noted to have a rubbery firm consistency.

In January 2010, the Veteran was sent for another VA examination.  The examiner noted that the Veteran's condition affected his bilateral legs, and had existed for 36 years.  Due to his condition, the Veteran had ulcer formation and shedding of the bilateral legs.  The examiner indicated that the Veteran has had flare-ups which occur intermittently, as often as twice a year, with each occurrence lasting approximately two weeks.  The number of attacks within the prior year was two.  During flare-ups, the examiner reported that the Veteran is unable to do any activity and he usually ends up in the hospital for IV antibiotics.   

The examiner stated that the Veteran had visible lymphedema on physical examination with stasis dermatitis, bilateral legs.  The condition was noted to be active because the Veteran had been recently admitted for cellulitis of the left leg and was currently on antibiotics.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Throughout the appeal period, the Veteran has had documented flare-ups of his condition that regularly result in inpatient hospital care, which can last for multiple weeks at a time.  During his November 1999 examination, the VA examiner noted that the Veteran had been receiving treatment for his most recent flare-up for the prior 4 months. He reported that the Veteran had recurrent severe lymphedema manifested by gross swelling of both lower extremities that caused chronic pain that was unrelieved with rest.  The examiner also stated that the texture of the subcutaneous tissues on the left demonstrated a rubbery firm consistency.  The Veteran's testimony and his subsequent VA examinations have reported that the Veteran's symptoms have continued to persist and have continued to affect his both of his lower extremities.  

The Board notes that the Veteran's symptoms have not been shown to exactly match the criteria of massive board-like edema with constant pain at rest; however, as the Veteran has demonstrated symptoms of constant pain at rest with swelling and increased firmness to the subcutaneous tissues, in addition to all of the other symptoms discussed by DC 7121, the Board finds that the Veteran's symptoms and resulting functional impairment more nearly approximates the 100 percent criteria under DC 7121, than the 60 percent criteria.  See 38 C.F.R. §§ 4.7, 4.104, DC 7121

The Board notes that the Veteran's condition would increase in severity during flare-ups, which were not accurately reflected during the Veteran's examinations.  Further, the record indicates that the Veteran has experienced even more severe swelling on the right, than on the left.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

After careful consideration of all the evidence of record, the Board resolves reasonable doubt regarding the degree of disability doubt in favor of the Veteran.  See 38 C.F.R. § 4.3.  Accordingly, the Board finds that a rating of 100 percent for chronic lymphedema with recurrent cellulitis, left lower extremity and a rating of 100 percent for chronic lymphedema with recurrent cellulitis, right lower extremity are warranted throughout the appeal period. 


Special Monthly Compensation

SMC is available when, as the result of service-connected disability, a veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities.  See 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350 and 3.352 (2014).  The rate of SMC varies according to the nature of the Veteran's service-connected disabilities.

SMC at the level or rate of "s" is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Here, pursuant to this decision, the Veteran has been awarded a 100 percent rating for chronic lymphedema with recurrent cellulitis of each lower extremity.  The Board finds that the Veteran's right and left lower extremities are separate and distinct anatomical segments.  As such, entitlement to SMC based on housebound status is warranted, under the criteria of 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i).


ORDER

A disability rating of 100 percent for the service-connected chronic lymphedema with recurrent cellulitis, left lower extremity from May 5, 1999 is granted, subject to the laws and regulations governing the payment of VA benefits.

A disability rating of 100 percent for the service-connected chronic lymphedema with recurrent cellulitis, right lower extremity from October 21, 2009 is granted, subject to the laws and regulations governing the payment of VA benefits.

Special monthly compensation based on housebound status is granted.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


